Citation Nr: 1423350	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include low back strain and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to May 1964.

This matter comes before the Board of Veteran's Appeal (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO" in St. Petersburg, Florida in which the RO denied the benefit sought on appeal.   The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in January 2010.  In April 2010, the Board remanded this case.  


FINDING OF FACT

A low back disorder, to include low back strain and intervertebral disc syndrome, is not attributable to service.  


CONCLUSION OF LAW

A low back disorder, to include low back strain and intervertebral disc syndrome, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a March 2007 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  Although the Board requested on remand that the Veteran identify/submit additional treatment records, he did not do so.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the Board is satisfied that there was compliance with the April 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the DRO/Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that he injured his low back in a motor vehicle accident during his period of service.  He asserts  alleges that he was struck by a motor vehicle while crossing a street in service in 1961; that he was treated for a hip injury as a result of this accident while in service; and that he began experiencing back symptomatology in service for which he did not seek medical treatment.  Post-service, he maintains that he experienced back pain soon after service discharge; that he obtained medical treatment for his back after service; and that he has continued to experience back pain and problems since service.  Therefore, he contends that his current back disorder is likely related to service. 

A review of the STRs reflects that the Veteran reported that he was involved in a car accident in April 1961.  However, there were no documented complaints, findings, treatment, or diagnosis of a low back injury or residuals thereof.  Moreover, on his discharge examination, the Veteran denied having any painful or swollen joints and the physical examination yielded normal findings.  

The Board must  assess the Veteran's credibility in regards to whether this claimed event occurred, the purported back injury, recognizing that it may not conclude that his lay testimony lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  See also Jandreau (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  The Board may consider silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

In this case, the STRs were silent for any mention of the Veteran's low back with regard to the motor vehicle accident or any other incident or complaint.  The STRs do record other complaints and treatment, however.  As such, the Board finds that the STRs are complete and had the Veteran reported an injury to his low back or if low back pathology was found, it ordinarily would have been recorded.  

In support of his claim, Veteran submitted a February 2010 letter from J.O., M.D. in which Dr. O. essentially stated that he has been treating the Veteran for his condition of "degenerative disc disease with associated disc protrusion at L4-5, facet hypertrophy of the lumbar spine with foraminal narrowing and associated mild central stenosis at L2-3 and L4-5."  In his letter, Dr. O. indicated that the Veteran has had back symptoms greater than 40 years that have been persistent and progressively getting worse; and that the Veteran stated that his back symptoms were due to an injury sustained during his military service in which he was involved in a motor vehicle accident.  After reviewing copies of the Veteran's medical treatment records and hearing the Veteran's personal account of the accident he experienced and the injury sustained in service, Dr. O. opined that it is more likely than not that there is a direct relationship between the Veteran's post-service low back strain and intervertebral syndrome and the 1961 motor vehicle accident from service.  In doing so, Dr. O. reported that the Veteran had undergone all appropriate conservative management of his back problems in the past, to include activity modification and medical management that involved a surgical decompressive laminectomy performed in the 1990s.  

While the Veteran testified that he received medical treatment for his back soon after his separation from service and Dr. O.'s letter reflects a review of copies of the Veteran's medical treatment records, none of these records (post-service) are contained in the record.  The Board remanded this case to afford the Veteran the opportunity to produce these records or provide information so VA could obtain them, including the complete records of Dr. O. since that physician indicated treatment of the Veteran.  The Veteran did not provide any further information and he did not furnish any records.  Although the Veteran's representative asserts that Dr. O. reviewed the STRs, it is unclear what records were reviewed by Dr. O. since he did not reference the lack of any inservice report of back problems and there are simply no other post-service medical records for review in this case.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In addition, the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support the opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1990).  

In this case, Dr. O. referenced medical records, but it is unclear which records.  He referred to post-service treatment, such as a decompressive laminectomy in the 1990's, but these records have not been provided by the Veteran or Dr. O.  In addition, Dr. O.'s medical records of the Veteran also have not been provided, even though the Board remanded this case in part for that very purpose.  As such, his opinion is of diminished probative value.  

On remand, the Veteran was also afforded a VA examination in August 2010.  The VA examiner indicated that there was no inservice low back injury recorded, the discharge examination was normal, and there was no record of continued post-service back complaints.  This examiner opined that Dr. O. did not review the STRs (Dr. O. only stated "medical treatment records") and also noted that there was no other medical documentation of a chronic problem.  Since the VA examiner's opinion is consistent with the documentary record, it is afforded probative value.  

In sum, the STRs reveal only normal findings, are considered complete, and would have reflected back injury/complaints had any been demonstrated during service.  See Kahana.  The Veteran apparently received post-service back treatment, but there are no records for review.  Even though Dr. O. referred to post-service treatment, the  Veteran has not provided those records or the requisite information to obtain those records.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  The Board cannot speculate what is contained in those records.  Since Dr. O.'s opinion is incomplete without the supporting clinical records or even his own records pertaining to the Veteran, his opinion is less probative than the VA opinion of record which states findings consistent with the record.  Likewise, the Veteran has presented his own assertions and while he is competent to report symptoms such as back pain, he has failed to produce the medical evidence that has been requested and appears to be in existence.  Moreover, his statements conflict with his denial of any joint pain on separation as well as the normal back findings during service.  Thus, his lay assertions are also diminished in probative value and outweighed by the VA opinion.  Accordingly, service connection is not warranted.  


ORDER

Entitlement to service connection for a low back disorder, to include low back strain and intervertebral disc syndrome is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


